        Case 4:19-cv-06013-JST Document 81 Filed 02/05/20 Page 1 of 4



 1   XAVIER BECERRA                                                 MAURA HEALEY
     Attorney General of California                                 Attorney General of Massachusetts
 2   DAVID A. ZONANA                                                MATTHEW IRELAND (pro hac vice)
     DAVID G. ALDERSON                                              TURNER SMITH
 3   Supervising Deputy Attorneys General                           Assistant Attorneys General
     TARA L. MUELLER, State Bar No. 161536                            Office of the Attorney General
 4   GEORGE TORGUN, STATE BAR NO. 222085                              Environmental Protection Division
     ERIN GANAHL, State Bar No. 248472                                One Ashburton Place, 18th Floor
 5   Deputy Attorneys General                                         Boston, MA 02108
      1515 Clay Street, 20th Floor                                    Telephone: (617) 727-2200
 6    P.O. Box 70550                                                  Email: Matthew.Ireland@mass.gov
      Oakland, CA 94612-0550                                          Email: Turner.Smith@mass.gov
 7    Telephone: (510) 879-0754
      Fax: (510) 622-2270                                             Attorneys for Plaintiff Commonwealth
 8    E-mail: Tara.Mueller@doj.ca.gov                                 of Massachusetts
 9   Attorneys for Plaintiff State of California
10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
     STATE OF CALIFORNIA,                                      Case No: 4:19-cv-06013-JST
13   COMMONWEALTH OF
     MASSACHUSETTS, STATE OF                                   Related Cases: No. 4:19-cv-05206-JST
14   MARYLAND, STATE OF COLORADO,                                             No. 4:19-cv-06812-JST
     STATE OF CONNECTICUT, STATE OF
15   ILLINOIS, PEOPLE OF THE STATE OF                          JOINT STIPULATION TO
     MICHIGAN, STATE OF MINNESOTA,                             RESCHEDULE CASE MANAGEMENT
16   STATE OF NEVADA, STATE OF NEW                             CONFERENCE
     JERSEY, STATE OF NEW MEXICO,
17   STATE OF NEW YORK, STATE OF
     NORTH CAROLINA, STATE OF
18   OREGON, COMMONWEALTH OF
     PENNSYLVANIA, STATE OF RHODE
19   ISLAND, STATE OF VERMONT, STATE
     OF WASHINGTON, STATE OF
20   WISCONSIN, DISTRICT OF COLUMBIA,
     AND CITY OF NEW YORK,
21
                                             Plaintiffs,
22
                    v.
23

24   DAVID BERNHARDT, U.S. SECRETARY OF
     THE INTERIOR, WILBUR ROSS, U.S.
25   SECRETARY OF COMMERCE, UNITED
     STATES FISH AND WILDLIFE SERVICE,
26   AND NATIONAL MARINE FISHERIES
     SERVICE,
27
                                           Defendants.
28
                                                           1
                         Joint Stipulation to Reschedule Case Management Conference (Case No. 4:19-cv-06013-JST)
        Case 4:19-cv-06013-JST Document 81 Filed 02/05/20 Page 2 of 4



 1         Pursuant to Civil Local Rules 7-12 and 16-2, Plaintiffs and Federal Defendants in the three
 2   related cases of Center for Biological Diversity v. Bernhardt, No. 19-cv-05206, California v.
 3   Bernhardt, No. 19-cv-06013, and Animal Legal Def. Fund v. Bernhardt, No. 19-cv-06812, jointly
 4   stipulate to a request for an order continuing the Initial Case Management Conference, and the
 5   deadline for filing the parties’ Case Management Statements, until after the Court rules on the
 6   pending motions to dismiss. Specifically, the parties propose that the Initial Case Management
 7   Conference be continued to three weeks after the Court issues its final ruling on Federal
 8   Defendants’ pending motions to dismiss, and that the parties submit Case Management
 9   Statements at least seven days before the Initial Case Management Conference. In support of the
10   joint stipulation, the parties set forth the following reasons for the requested continuances and the
11   effect that such continuances would have on the management of the case:
12         1.    This Court has before it three related cases challenging Endangered Species Act
13               regulations promulgated by the U.S. Department of the Interior, U.S. Fish and
14               Wildlife Service, U.S. Department of Commerce, and National Marine Fisheries
15               Service.
16         2.    On October 22, 2019, this Court reset deadlines in 19-cv-05206 (ECF 24) and 19-cv-
17               06013 (ECF 29), scheduling the Case Management Statement for February 25, 2020
18               and Initial Case Management Conference for March 3, 2020. On November 7, 2019,
19               this Court set the same dates for related case 19-cv-06812 (ECF 18).
20         3.    On December 6, 2019, Federal Defendants filed identical motions to dismiss in all
21               three cases for lack of subject matter jurisdiction pursuant to Federal Rule of Civil
22               Procedure section 12(b)(1). Plaintiffs filed their opposition briefs on January 7, 2020;
23               and Federal Defendants filed their reply briefs on January 24, 2020. The Federal
24               Defendants’ motions are now scheduled for hearing in this Court on February 26,
25               2020 at 2 p.m.
26         4.    Previous modifications to the case schedule include: (1) the parties’ stipulation to
27               enlarge the time for Federal Defendants to file responsive pleadings (19-cv-05206,
28               ECF 22), (2) the parties’ stipulation to enlarge the time for briefing on the Federal
                                                         2
                         Joint Stipulation to Reschedule Case Management Conference (Case No. 4:19-cv-06013-JST)
          Case 4:19-cv-06013-JST Document 81 Filed 02/05/20 Page 3 of 4



 1                Defendants’ motion to dismiss (19-cv-05206, ECF 32; 19-cv-06013, ECF 44; 19-cv-
 2                06812, ECF 19) and (3) the clerk’s notice continuing the motion hearing to February
 3                26, 2020 and resetting briefing deadlines per the parties’ stipulation (19-cv-05206,
 4                ECF 35; 19-cv-06013, ECF 48; 19-cv-06812, ECF 23).
 5          5.    Federal Defendants previously represented to the Court that if the Court denies their
 6                motions to dismiss, they will file the administrative record(s) two weeks after the
 7                court’s ruling on their motions (e.g., 19-cv-5206, ECF 22), at which time the cases
 8                will be ready for briefing on the parties’ cross-motions for summary judgment.
 9          6.    Under the current schedule, the parties’ Case Management Statements are due one
10                day prior to the hearing on Federal Defendants’ motions to dismiss. Because the
11                Court’s ruling on the pending motions to dismiss will directly affect how these three
12                related cases will be managed going forward, it does not make practical sense for the
13                parties to meet and confer and file their Case Management Statements prior to the
14                Court’s ruling on the motions to dismiss. Continuing the date for the Initial Case
15                Management Conference and the deadline for submission of the Case Management
16                Statements until after the Court’s ruling on the motions to dismiss will allow the
17                parties sufficient time to coordinate on a case briefing and hearing schedule if the
18                Court denies the Federal Defendants’ motions in full or in part, and will avoid
19                wasting both the Court’s and the parties’ time and resources.
20          7.    No other deadlines have been set in these cases that would be affected by the
21                requested continuances.
22          In compliance with Local Rule 5-1(i), the filer of this document attests that all signatories
23   listed have concurred in the filing of this document.
24   //
25   //
26

27

28
                                                          3
                          Joint Stipulation to Reschedule Case Management Conference (Case No. 4:19-cv-06013-JST)
       Case 4:19-cv-06013-JST Document 81 Filed 02/05/20 Page 4 of 4



 1   Dated: February 5, 2020                              Respectfully submitted,
 2                                                        XAVIER BECERRA
                                                          Attorney General of California
 3                                                        DAVID A. ZONANA
                                                          DAVID A. ALDERSON
 4                                                        Supervising Deputy Attorneys General
 5                                                         /s/ Tara L. Mueller
                                                          TARA L. MUELLER
 6                                                        GEORGE TORGUN
                                                          ERIN GANAHL
 7                                                        Deputy Attorneys General
                                                          1515 Clay Street, 20th Floor
 8                                                        P.O. Box 70550
                                                          Oakland, CA 94612-0550
 9                                                        Telephone: (510) 879-0754
                                                          Fax: (510) 622-2270
10                                                        Email: Tara.Mueller@doj.ca.gov
11                                                        Attorneys for the Plaintiff States
12   Dated: February 5, 2020                               /s/ Coby Healy Howell
13                                                        Coby Healy Howell
                                                          U.S. Dept. of Justice
14                                                        Environment and Natural Resources Division
                                                          c/o U.S. Attorney's Office, 1000 SW Third
15                                                        Avenue, Suite
                                                          Portland, OR 97204
16                                                        Telephone: (503) 727 1023
17                                                        Fax: (503) 727 1117
                                                          Email: coby.howell@usdoj.gov
18
                                                           /s/ Michael Richard Eitel
19                                                        Michael Richard Eitel
                                                          U.S. Department of Justice
20
                                                          Environment and Natural Resources Division
21                                                        Wildlife and Marine Resources Section
                                                          1961 Stout Street, 8th Floor, Room 812
22                                                        Denver, CO 80294
                                                          Telephone: (303) 844-1479
23                                                        Fax: (303) 844-1350
                                                          Email: michael.eitel@usdoj.gov
24

25                                                        Attorneys for Federal Defendants

26

27

28
                                                      4
                      Joint Stipulation to Reschedule Case Management Conference (Case No. 4:19-cv-06013-JST)
